254 S.W.3d 241 (2008)
David N. WELCH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90035.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Jessica M. Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.


*242 ORDER

PER CURIAM.
David N. Welch appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b)